ORDER
PER CURIAM.
Sybil June Hoffmann (Appellant), the former wife of Paul R. Hoffmann (Decedent), appeals from judgment entered by the trial court upon the granting of summary judgment in favor of Paul David Hoffmann (Personal Representative) on Appellant’s First Amended Petition seeking to recover assets distributed to the beneficiaries of the Paul R. Hoffmann Revocable Living Trust executed on the 8th day of February, 1997.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. ITT Commercial Fin. v. Mid-Am. Marine, 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. The judgment is affirmed.1 Rule 84.16(b).

. Personal Representative's motion for frivolous appeal damages pursuant to Rule 84.19 is denied.